                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       ELEANOR PEDRONAN,                                Case No. 18-cv-02241-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING PLAINTIFF'S
                                  13               v.                                       MOTION FOR SUMMARY
                                                                                            JUDGMENT AND DENYING
                                  14       NANCY A. BERRYHILL,                              DEFENDANT'S CROSS-MOTION FOR
                                                                                            SUMMARY JUDGMENT
                                  15                      Defendant.
                                                                                            Re: ECF Nos. 18, 19
                                  16

                                  17                                           INTRODUCTION
                                  18         The plaintiff, Eleanor Pedronan, seeks judicial review of a final decision by the Commissioner
                                  19   of the Social Security Administration denying her claim for disability benefits under Title II of the
                                  20   Social Security Act.1 The plaintiff moved for summary judgment.2 The Commissioner opposed the
                                  21   motion and filed a cross-motion for summary judgment.3 Under Civil Local Rule 16-5, the matter
                                  22   is submitted for decision by this court without oral argument. Both parties consented to
                                  23

                                  24

                                  25
                                       1
                                        Compl. – ECF No. 1 at 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  26   citations are to the ECF–generated page numbers at the top of the documents.
                                       2
                                  27       Mot. – ECF No. 18.
                                       3
                                           Cross–Mot. – ECF No. 19.
                                  28

                                       ORDER – No. 18-cv-02241-LB
                                   1   magistrate-judge jurisdiction.4 The court grants the plaintiff’s motion for summary judgment,

                                   2   denies the Commissioner’s cross-motion, and remands for further proceedings.

                                   3

                                   4                                              STATEMENT

                                   5   1. Procedural History

                                   6         On October 7, 2014, the plaintiff filed a claim for social-security-disability insurance (“SSDI”)

                                   7   benefits under Title II of the Social Security Act (“SSA”).5 She alleged a lower-back injury and

                                   8   adjustment disorder with an onset date of April 2, 2014.6 The Commissioner denied her SSDI

                                   9   claim initially and on reconsideration.7 The plaintiff requested a hearing.8

                                  10         Administrative Law Judge Brenton L. Rogozen (the “ALJ”) held a hearing on November 21,

                                  11   2016.9 The plaintiff was represented by an attorney.10 The ALJ heard testimony from the plaintiff

                                  12   and from the vocational expert (“VE”) Robin Scher.11 On January 18, 2017, the ALJ issued an
Northern District of California
 United States District Court




                                  13   unfavorable decision.12 The plaintiff appealed the decision to the Appeals Council on March 31,

                                  14   2017.13 The Appeals Council denied her request for review on February 21, 2018.14 On April 13,

                                  15   2018, the plaintiff filed this action for judicial review and moved for summary judgment on

                                  16   October 31, 2018.15 The Commissioner opposed the motion and filed a cross-motion for summary

                                  17

                                  18
                                       4
                                  19       Consent Forms – ECF Nos. 8, 9, 10.
                                       5
                                        AR 158–59. Administrative Record (“AR”) citations refer to the page numbers in the bottom right
                                  20   hand corner of the Administrative Record.
                                       6
                                  21       AR 170, 232.
                                       7
                                           AR 60–72 (initial determination); AR 74–87 (reconsideration).
                                  22   8
                                           AR 108–09.
                                  23   9
                                           AR 35–59.
                                       10
                                  24        AR 35.
                                       11
                                            AR 36–59.
                                  25   12
                                            AR 15–34.
                                  26   13
                                            AR 7–11.
                                       14
                                  27        AR 1–6.
                                       15
                                            Compl. – ECF No. 1; Mot. – ECF No. 18.
                                  28

                                       ORDER – No. 18-cv-02241-LB                          2
                                   1   judgment on November 27, 2018.16

                                   2   2. Medical Records

                                   3         2.1   John D. Warbritton, III, M.D. — Examining

                                   4         On April 7, 2004, Dr. Warbritton, an orthopedic surgeon, conducted a medical examination of

                                   5   the plaintiff regarding a permanent-disability rating.17 Dr. Warbritton found that the plaintiff’s

                                   6   condition was permanent and that she could not perform heavy-lifting activities and repetitive-

                                   7   bending activities.18 She was “unable to perform her full range of usual and customary job duties

                                   8   as a floor nurse.”19 An MRI study of her lumbar spine revealed a small right-sided disc herniation

                                   9   at L4-5 with degenerative disease involving the facet joints at the lower-lumbar levels.20 Dr.

                                  10   Warbritton recommended limited supportive medical care and independent strengthening and

                                  11   stretching exercises.21 He found that the use of “anti-inflammatory agents, muscle relaxants and

                                  12   narcotic analgesics” was reasonable and appropriate.22 He said that the plaintiff should “undergo
Northern District of California
 United States District Court




                                  13   further spinal injections, such as epidural injections or facet blocks” but did “not recommend any

                                  14   sort of spine surgery.”23

                                  15         2.2   Allen Kaisler-Meza, M.D. and Vijayasree Kumar, PA-C — Treating

                                  16         Dr. Kaisler-Meza was the plaintiff’s treating physician from December 2008 to March 2015

                                  17   and wrote the plaintiff’s Medical Source Statement.24

                                  18         On December 18, 2008, Dr. Kaisler-Meza reported that the plaintiff’s injury caused “sharp

                                  19   aching pain” in her lower back and both legs.25 He diagnosed the plaintiff with lumbar

                                  20
                                       16
                                  21        Cross–Mot. – ECF No. 19.
                                       17
                                            AR 237–52.
                                  22   18
                                            AR 238.
                                  23   19
                                            AR 239.
                                       20
                                  24        AR 241.
                                       21
                                            AR 250.
                                  25   22
                                            Id.
                                  26   23
                                            Id.
                                       24
                                  27        AR 592–94.
                                       25
                                            AR 779.
                                  28

                                       ORDER – No. 18-cv-02241-LB                        3
                                   1   radiculopathy, low-back pain, and lumbago.26 The “straight leg raising test [was] positive on the

                                   2   right side in the supine position.”27

                                   3         On February 19, 2009, Dr. Kaisler-Meza viewed MRI film, which showed “several disc bulges

                                   4   but not nerve impingement” in the plaintiff’s back.28 He noted that the plaintiff continued to work

                                   5   full duty despite having pain.29 On January 27, 2010, Dr. Kaisler-Meza’s diagnosis of the plaintiff

                                   6   remained the same, but he noted that she was on “permanent and stationary” work status.30

                                   7         On June 17, 2010, Dr Kaisler-Meza noted that “not much changed since her last visit,” and she

                                   8   still had an aggravated back.31 Dr. Kaisler-Meza conducted a Trigger Point Injection (“TPI”) “into

                                   9   superficial musculature” in her “right quadratus lumborum.”32 He administered another TPI on the

                                  10   plaintiff on October 13, 2010.33 As reported in a follow-up meeting on November 23, 2010, the

                                  11   injections caused only “temporary relief.”34 On March 30, 2011, Dr. Kaisler-Meza administered a

                                  12   TPI into the plaintiff’s right buttock, where “she has had the most success with a TPI.”35 The
Northern District of California
 United States District Court




                                  13   plaintiff reported pain levels of “8–9/10” in her lower back.36

                                  14         On December 28, 2012, the plaintiff was “unable to go back to work” due to “low back

                                  15   pain.”37 Dr. Kaisler-Meza noted that the plaintiff had “completed aquatic therapy,” and “it helped

                                  16   her for pain relief.”38

                                  17

                                  18
                                       26
                                            Id.
                                  19   27
                                            Id.
                                  20   28
                                            AR 775.
                                       29
                                  21        Id.
                                       30
                                            AR 773–74.
                                  22   31
                                            AR 771.
                                  23   32
                                            AR 772.
                                       33
                                  24        AR 768.
                                       34
                                            AR 750–51.
                                  25   35
                                            AR 737.
                                  26   36
                                            AR 736.
                                       37
                                  27        AR 676.
                                       38
                                            Id.
                                  28

                                       ORDER – No. 18-cv-02241-LB                        4
                                   1         On April 26, 2013, the plaintiff came in again for a “severe pain flare up with stiffness in the

                                   2   lower back” and was “tearful.”39 A majority of the time was spent counseling and coordinating the

                                   3   plaintiff’s care.40 The plaintiff was put “off from work” for three days.41

                                   4         On April 9, 2014, Dr. Kaisler-Meza diagnosed the plaintiff with lumbar-disc displacement

                                   5   without myelopathy, lumbago, and backache not otherwise specified.42 The plaintiff “appear[ed]

                                   6   to be anxious and in mild pain” regarding her lower-back.43 The plaintiff’s range of motion was

                                   7   “restricted with flexion [and was] limited to [two] degrees due to pain.”44 He noted that “a twitch

                                   8   response was obtained along with radiating pain on palpation” on both sides of the plaintiff’s

                                   9   lumbar spine.45 Additionally, she had “spinous process tenderness” on L3, L4 and L5.46 Dr.

                                  10   Kaisler-Meza noted the plaintiff’s pain level was at “8–9/10” and she was taking 50mg Tramadol

                                  11   tabs four times per day and over-the-counter Tylenol two times per day.47 The plaintiff could not

                                  12   “walk on [her] heel[s]” and could not “walk on [her] toes.”48 Her straight-leg raising test was now
Northern District of California
 United States District Court




                                  13   negative, suggesting that pain did not radiate below the knee.49 He noted that the plaintiff could

                                  14   work with permanent restrictions on carrying, lifting, pushing or pulling anything exceeding ten

                                  15   pounds, squatting, and bending.50 The plaintiff was working eight to ten hours per week in home

                                  16

                                  17

                                  18   39
                                            AR 752–53.
                                  19   40
                                            AR 752.
                                       41
                                  20     AR 753. Between April and October 2014, Physician Assistant Vijayasree Kumar performed some
                                       of the plaintiff’s examinations supervised by Dr. Kaisler-Meza. PA Kumar conducted over thirty
                                  21   examinations of the plaintiff under the supervision of Dr. Kaisler-Meza.
                                       42
                                            AR 494–98.
                                  22   43
                                            AR 495.
                                  23   44
                                            Id.
                                       45
                                  24        Id.
                                       46
                                            Id.
                                  25   47
                                            AR 494.
                                  26   48
                                            Id.
                                       49
                                  27        Id.
                                       50
                                            AR 487, 494, 497.
                                  28

                                       ORDER – No. 18-cv-02241-LB                          5
                                   1   health.51 Dr. Kaisler-Meza discussed treatment plans with the plaintiff, including an anti-

                                   2   inflammatory diet, a Prednisone taper for six days, and an H-wave-machine trial.52 The H-wave

                                   3   machine would potentially “stabilize/immobilize the joint,” as part of the plaintiff’s rehabilitation

                                   4   plan.53 She was “unable to tolerate topical capsaicin, Lidoderm patches, oral medication, and

                                   5   [was] in chronic pain and inflammation.”54 Dr. Kaisler-Meza noted that the “prednisone taper

                                   6   helped with the control of severe pain flare up.”55

                                   7         On May 1, 2014, the plaintiff’s pain was at eight out of 10.56

                                   8         On May 19, 2014, Dr. Kaisler-Meza observed the following pain behaviors: “facial grimacing,

                                   9   frequent shifting of posture or position and holding or supporting affected body part or area.”57

                                  10   The plaintiff reported the pain at a nine out of ten.58 The plaintiff had TPIs into her superficial

                                  11   musculature (right-quadratus lumborum) — injecting 1 ml of 1% lidocaine and 0.5% Marcaine.59

                                  12   The plaintiff reported that the procedure had a moderate effect on post-injection pain, which she
Northern District of California
 United States District Court




                                  13   ranked four to six out of ten.60

                                  14         On June 12, 2014, Dr. Kaisler-Meza reported that the plaintiff was “unable to work due to her

                                  15   pain.”61 The plaintiff had completed her second of six authorized acupuncture sessions.62 This

                                  16   time the plaintiff’s pain was a “9–10/10” and she had “severe muscle spasm[s] over the mid back

                                  17

                                  18

                                  19   51
                                            AR 485.
                                  20   52
                                            AR 496.
                                       53
                                  21        AR 491, 496.
                                       54
                                            AR 491.
                                  22   55
                                            AR 470, 490.
                                  23   56
                                            AR 490.
                                       57
                                  24        AR 486.
                                       58
                                            AR 485.
                                  25   59
                                            AR 486.
                                  26   60
                                            Id.
                                       61
                                  27        AR 481.
                                       62
                                            Id.
                                  28

                                       ORDER – No. 18-cv-02241-LB                          6
                                   1   radiating down the right lower back and [into the] groin as well as [the] right leg.”63 Dr. Kaisler-

                                   2   Meza concluded that the plaintiff was “unable to continue to work due to severe muscle spasms.”64

                                   3         On July 11, 2014, Dr. Kaisler-Meza noted that the patient’s pain was an eight out of 10.65 On

                                   4   August 20, 2014, Dr. Kaisler-Meza noted that the plaintiff’s pain was six out of 10 and that the H-

                                   5   Wave machine was helpful.66

                                   6         On October 10, 2014, Dr. Kaisler-Meza reported that the plaintiff was still taking 50mg tabs of

                                   7   tramadol and 500mg tabs of Tylenol if the pain was severe.67 Her pain was a “6/10” but could get

                                   8   up to an “8–9/10” when it flared up.68 Dr. Kaisler-Meza noted that she was unable to continue to

                                   9   work due to the severity of her muscle spasms.69

                                  10         2.3   Park Acupuncture — Treating

                                  11         Starting on November 4, 2009, the plaintiff met with Jae Park, a Doctor of Acupuncture and

                                  12   Oriental Medicine, at Park Acupuncture for “electrical acupuncture sessions.”70 The plaintiff
Northern District of California
 United States District Court




                                  13   “complained of constant back pain of 2 [to] 3 on a scale of 1 to 10” and indicated that the pain

                                  14   “level reache[d] up to 9-10 . . . if aggravated.”71 The plaintiff “reported more relaxed back

                                  15   muscles, decreased pain and improved range of motion after the treatment.”72 She did “not see

                                  16   much improvement in the activities of daily living such as bending, squatting, and lifting.”73

                                  17

                                  18

                                  19

                                  20   63
                                            Id.
                                       64
                                  21        AR 483.
                                       65
                                            AR 477.
                                  22   66
                                            AR 473.
                                  23   67
                                            AR 470.
                                       68
                                  24        Id.
                                       69
                                            AR 471.
                                  25   70
                                            AR 255.
                                  26   71
                                            Id.
                                       72
                                  27        Id.
                                       73
                                            AR 254.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         7
                                   1         2.4   Ray Hsieh, M.D. — Treating

                                   2         On June 23, 2011, the plaintiff met with Dr. Hsieh at Pain Care of Silicon Valley.74 Dr. Hsieh

                                   3   performed epidural steroid injections (“ESI”) on her spine at the L4-5 discs.75 Dr. Hsieh noted that

                                   4   the “injection [was] appropriate to attempt to address the patient’s lumbar radicular

                                   5   symptomatology by decreasing inflammation surrounding the discogenic pain generator

                                   6   process.”76

                                   7         On September 28, 2011, and February 8, 2012, Dr. Hsieh performed two ESI procedures at the

                                   8   L4 and L5 levels of the plaintiff’s spine. On February 8, 2012, he performed an epidurogram for

                                   9   her lumbar-discogenic pain.77

                                  10         2.5   Mark Culton, M.D. — Treating

                                  11         On February 10, 2009, Dr. Culton, a radiologist referred by Dr. Kaisler-Meza, performed an

                                  12   MRI on the plaintiff’s spine.78 He noted that the “remaining disc levels appear[ed] unremarkable
Northern District of California
 United States District Court




                                  13   with no significant changes of degenerative disc disease and no significant stenosis observed.”79

                                  14   He noted that “at L4-5, there is mild posterior annular disc bulging/diffuse.”80

                                  15         2.6   Ronald Lamberton, M.D. — Treating

                                  16         On January 17, 2013, Dr. Lamberton, an occupational medicine specialist, performed a

                                  17   utilization review on behalf of Kaiser Permanente for authorization of aquatic and massage

                                  18   therapy for the lower back.81 Dr. Lamberton denied authorization for additional aquatic therapy

                                  19   because it was recommended for “extremely obese” patients who suffered from “degenerative disc

                                  20

                                  21

                                  22   74
                                            AR 274.
                                  23   75
                                            AR 276.
                                       76
                                  24        AR 277.
                                       77
                                            AR 280–83, 288–90.
                                  25   78
                                            AR 261–64.
                                  26   79
                                            AR 264.
                                       80
                                  27        AR 262.
                                       81
                                            AR 307–12.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         8
                                   1   disease.”82 He denied authorization for massage therapy because it was recommended for patients

                                   2   actively “participating in graded aerobic and graded strengthening programs,” which the plaintiff

                                   3   was not doing.83

                                   4         2.7   Omega Sports Rehabilitation, Inc. — Treating

                                   5         On September 25, 2012, the plaintiff visited Omega Sports Rehabilitation, Inc. for aquatic

                                   6   therapy sessions.84 Ms. Marianne Arild, a physical therapist, noted that the plaintiff “tolerated

                                   7   [treatment] but fatigues quickly.”85 The emphasis during aquatic therapy was on “lumbar

                                   8   stabilization and strengthening.”86 On October 10, 2012, the plaintiff completed another session of

                                   9   aquatic therapy.87 Iqbaal Maan, DPT, MPT, noted that she presented with “muscle tightness and

                                  10   poor postural alignment.”88

                                  11         2.8   Janine Marinos, Ph.D. — Examining

                                  12         On December 11, 2014, Dr. Marinos performed a complete psychological evaluation on the
Northern District of California
 United States District Court




                                  13   plaintiff.89 The plaintiff was “able to bathe and dress herself independently and do light cleaning,

                                  14   shopping, and simple meal preparation.”90 Dr. Marinos diagnosed the plaintiff with adjustment

                                  15   disorder with depressed mood.91 The “subtest scores on the WAIS-IV [Wechsler’s Adult

                                  16   Intelligence Scale] ranged from average to moderately impaired, with the lowest score likely due

                                  17   to concentration problems.”92 Dr. Marinos noted that the plaintiff’s “major obstacle to adequate

                                  18

                                  19

                                  20   82
                                            AR 309.
                                       83
                                  21        Id.
                                       84
                                            AR 303.
                                  22   85
                                            AR 298.
                                  23   86
                                            AR 299.
                                       87
                                  24        AR 305.
                                       88
                                            Id.
                                  25   89
                                            AR 597–99.
                                  26   90
                                            AR 598.
                                       91
                                  27        AR 599.
                                       92
                                            Id.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         9
                                   1   job performance would appear to be [her] physical condition.”93 She was able to “understand,

                                   2   remember, and carry out simple instructions, interact appropriately with others, and deal with

                                   3   changes in a routine work setting.”94 Dr. Marinos assigned the plaintiff a Global Assessment of

                                   4   Functioning (“GAF”) score of 60, indicating moderate symptoms.95

                                   5         2.9   Lara A. Salamancha, M.D. — Examining

                                   6         On February 26, 2016, Dr. Salamacha conducted an orthopedic evaluation on the plaintiff.96

                                   7   The plaintiff had a “normal reciprocal gait” and no “focal tenderness to palpation in the midline or

                                   8   paraspinous regions.”97 There were no signs of abnormal muscle spasms, and facet signs of pain

                                   9   were positive on the right and negative on the left.98 Dr. Salamacha noted right L5 radiculitis with

                                  10   pain distribution and a sensory pattern of numbness and tingling.99 Dr. Salamacha assessed the

                                  11   plaintiff’s functional capabilities and found that she could stand and walk for a maximum of six

                                  12   hours in an eight-hour time period and had no restrictions on sitting with routine position changes
Northern District of California
 United States District Court




                                  13   every thirty minutes.100 The plaintiff could lift ten pounds frequently and twenty pounds

                                  14   occasionally due to her degenerative-disc disease.101 Dr. Salamancha assessed no limitations on

                                  15   reaching, handling, feeling, fingering, or grasping with bilateral-upper extremities, and there were

                                  16

                                  17

                                  18   93
                                            Id.
                                       94
                                  19        Id.
                                       95
                                          Id. “According to the American Psychiatric Association’s Diagnostic and Statistical Manual of
                                  20   Mental Disorders, Fourth Edition (“DSM–IV”), a GAF of 51–60 indicates moderate symptoms (e.g.,
                                       flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social,
                                  21   occupational, or school functioning (e.g., few friends, conflicts with peers or co–workers). See Am.
                                       Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 34 (4th ed. text rev. 2000).
                                  22   GAF scores of 61 to 70 indicate some mild symptoms or some difficulty in social, occupational, or
                                       school functioning, but the patient is generally functioning pretty well. Id.” Turner v. Commissioner of
                                  23   Social Security, No. 14–cv–04525–MEJ, 2015 WL 3546057, at n.1 (N.D. Cal. Jun. 5, 2015).
                                       96
                                  24        AR 888–890.
                                       97
                                            AR 889.
                                  25   98
                                            Id.
                                  26   99
                                            AR 890.
                                       100
                                  27         Id.
                                       101
                                             Id.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         10
                                   1   no visual, communicative, or work-place environmental limitations.102

                                   2         2.10 Disability Determination Explanations — Non-Examining

                                   3         Two disability determination explanations (“DDE”) were issued during the pendency of the

                                   4   plaintiff’s claim — one related to her initial claim for disability and a second related to her claim

                                   5   at the reconsideration level.103 These reports included the physical and mental assessments of three

                                   6   state-agency consultants, who reviewed the plaintiff’s medical records.

                                   7         In the first DDE, issued on December 12, 2014, Ernest Wong, M.D., determined that the

                                   8   plaintiff was not disabled.104 Dr. Wong, based on his review of the plaintiff’s record, indicated that

                                   9   the plaintiff was a skilled worker who was capable of sustaining light work.105 The plaintiff’s prior

                                  10   “nursing skills [were] transferable to a light RFC.”106 Dr. Wong did not believe the objective

                                  11   medical evidence alone substantiated the plaintiff’s statements about the intensity, persistence, and

                                  12   functionally limiting effects of the symptoms.107 R.E. Brooks, M.D., noted that the plaintiff’s
Northern District of California
 United States District Court




                                  13   limitations relate to physical elements, and not her ability to concentrate.108 Thus, Dr. Brooks

                                  14   determined that the plaintiff’s affective disorder did not meet the B or C criteria of the listings.109

                                  15

                                  16   102
                                             Id.
                                  17   103
                                             AR 60, 74.
                                       104
                                  18         AR 72.
                                       105
                                             AR 71.
                                  19   106
                                             Id.
                                  20   107
                                             AR 68.
                                       108
                                  21         AR 67.
                                       109
                                           Id. The listings are individual criteria for different disorders as established in 20 CFR Pt. 404,
                                  22   Subpt. P, App. 1. Specifically, Drs. Wong and Brooks determined that the plaintiff’s anxiety-related
                                       disorders did not meet the criteria in § 12.04 of the listings dealing with “Depressive, bipolar and
                                  23   related disorders.” The B criteria of § 12.04 require “Extreme limitation of one, or marked limitation
                                       of two, of the following: (1) Understand, remember, or apply information[;] (2) Interact with others[;]
                                  24   (3) Concentrate, persist, or maintain pace[; and] (4) Adapt or manage oneself.” The C criteria of §
                                       12.04 require that a claimant’s “mental disorder in this listing category is ‘serious and persistent;’ that
                                  25   is, you have a medically documented history of the existence of the disorder over a period of at least 2
                                       years, and there is evidence of both: (1) Medical treatment, mental health therapy, psychosocial
                                  26   support(s), or a highly structured setting(s) that is ongoing and that diminishes the symptoms and signs
                                       of your mental disorder; and (2) Marginal adjustment, that is, you have minimal capacity to adapt to
                                  27   changes in your environment or to demands that are not already part of your daily life.” (internal
                                       citations omitted)
                                  28

                                       ORDER – No. 18-cv-02241-LB                          11
                                   1         In the second DDE on reconsideration, issued on June 11, 2015, W. Jackson, M.D. and A.

                                   2   Garcia, M.D., confirmed the initial finding that the plaintiff was not disabled.110 Dr. Jackson stated

                                   3   that the “CE examiner’s opinion is an overestimate of the severity of the individual’s

                                   4   restrictions/limitations and based only on a snapshot of the individual’s functioning.”111 They also

                                   5   confirmed Dr. Brooks’s conclusion that the plaintiff’s affective disorder did not meet the B or C

                                   6   criteria of the listings.112

                                   7

                                   8   3. Administrative Proceedings

                                   9         3.1      Social Security Field Office Disability Report

                                  10         On February 17, 2015, an SSA employee interviewed the plaintiff and made a disability

                                  11   report.113 In the report, the plaintiff indicated that there was a “considerable increase of [her] low

                                  12   back pain, right leg, and right groin.”114 Her concentration was significantly diminished, and she
Northern District of California
 United States District Court




                                  13   was unable to sit, stand, or walk for longer than 30 minutes without pain in her right leg, buttock,

                                  14   and groin.115 She stated that “lifting, bending, or squatting makes the pain more severe” so she

                                  15   used a “roller to carry groceries.”116

                                  16         3.2      Plaintiff’s Testimony

                                  17         On November 21, 2016, the plaintiff testified at a hearing before the ALJ.117 The ALJ asked

                                  18   the plaintiff whether she had worked at all since the alleged onset date.118 She worked part-time as

                                  19   a visiting nurse for two to four hours a week at people’s houses.119 Her last job was in March

                                  20
                                       110
                                  21         AR 87.
                                       111
                                             AR 85.
                                  22   112
                                             AR 83.
                                  23   113
                                             AR 195–96.
                                       114
                                  24         AR 190.
                                       115
                                             Id.
                                  25   116
                                             AR 193.
                                  26   117
                                             AR 35–59.
                                       118
                                  27         AR 38–39.
                                       119
                                             AR 39.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         12
                                   1   2016.120

                                   2         The plaintiff’s attorney examined her.121 She asked the plaintiff why she stopped working at

                                   3   the hospital.122 The plaintiff responded that “it got to the point that [she couldn’t] do the lifting and

                                   4   the walking a lot, and sitting, and lifting, tugging, and the positioning patients is what became too

                                   5   taxing on [her] back.”123 She tried to find another job to support herself and worked part-time as a

                                   6   visiting nurse.124

                                   7         The plaintiff had “lumbar pain constantly” that traveled to her right leg.125 She classified her

                                   8   pain as a “ten” without medication, and an “eight” with medication.126 She could stand for “maybe

                                   9   about five to 10 to 15 minutes” before having to sit down.127 After standing for 15 minutes she got

                                  10   “super pain in [her] lowed back . . . [that went] down to [her] right buttocks to [her] groin and to

                                  11   [her] right leg.”128 Standing and walking were “about the same.”129 If she stood for a long time she

                                  12   had to sit, and if she sat for a long time then she had to stand up and walk a few steps.130 She could
Northern District of California
 United States District Court




                                  13   sit for 10 to 15 minutes before needing to shift her position to “relieve the pain.”131 She could

                                  14   safely lift and carry “less than ten pounds;” any more gave her “severe lower back pain.”132

                                  15         The plaintiff could not clean her house; her sister did that for her.133 She could do “a little bit”

                                  16

                                  17
                                       120
                                  18         Id.
                                       121
                                             AR 40.
                                  19   122
                                             Id.
                                  20   123
                                             Id.
                                       124
                                  21         AR 40–41.
                                       125
                                             AR 41.
                                  22   126
                                             AR 41–42.
                                  23   127
                                             AR 42.
                                       128
                                  24         Id.
                                       129
                                             Id.
                                  25   130
                                             Id.
                                  26   131
                                             AR 43.
                                       132
                                  27         Id.
                                       133
                                             Id.
                                  28

                                       ORDER – No. 18-cv-02241-LB                           13
                                   1   of laundry if “there [was] no bending.”134 She prepared simple meals.135 She could not bend, so to

                                   2   put on shoes she had “somebody pull on the shoelaces and just insert [her] foot in there

                                   3   loosely.”136 She drove only short distances because sitting in the car was painful and she “put a

                                   4   water bottle . . . along her spine” to support her back.137

                                   5         The plaintiff’s pain medication and muscle relaxers made her drowsy.138 She had to take the

                                   6   medications “first thing in the morning after breakfast” or else she could not function.139 If she got

                                   7   drowsy she took a nap.140 Her pain affected her “focus and concentration.”141 In response to the

                                   8   attorney’s questions about the treatments the plaintiff had tried for her lower back, she listed

                                   9   epidural, facet injections, acupuncture, chiropractic treatment, water therapy, massages and

                                  10   exercise, and physical therapy.142 She exercised to strengthen her muscles.143 The injections were

                                  11   helpful “for a brief period, [] like four to six days.”144 Her pain came back and so the surgeons

                                  12   decided not to do more injections.145 The plaintiff’s doctors advised that there was a possibility of
Northern District of California
 United States District Court




                                  13   surgery at some point.146 She was “kind of [] reluctant to go to surgery because of the potential

                                  14   complications.”147

                                  15         The ALJ then asked the plaintiff when she had her last epidural injection and she responded,

                                  16

                                  17
                                       134
                                  18         AR 44.
                                       135
                                             Id.
                                  19   136
                                             AR 45.
                                  20   137
                                             AR 45–46.
                                       138
                                  21         AR 46.
                                       139
                                             Id.
                                  22   140
                                             Id.
                                  23   141
                                             AR 47.
                                       142
                                  24         Id.
                                       143
                                             Id.
                                  25   144
                                             Id.
                                  26   145
                                             AR 48.
                                       146
                                  27         Id.
                                       147
                                             Id.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         14
                                   1   not “for a couple of years.”148 The ALJ asked whether the plaintiff had an MRI of her back, and

                                   2   she said she had one in 2013.149

                                   3         In addition to her in-person testimony at the hearing, the plaintiff submitted a work history

                                   4   report.150 From 1998 to 2008, the plaintiff worked as a nurse, and from 2009 to 2014 she worked

                                   5   in home health.151 Her home-health work “included driving to visit patients in their homes,” which

                                   6   “required sitting, bending, squatting” and “prolonged sitting.”152 Her work as a nurse “included a

                                   7   lot of walking, standing, sitting” and “lifting and transferring patients from gurney to bed.”153

                                   8         The plaintiff filed an exertion questionnaire to support her claims for benefits.154 She said that

                                   9   she lived alone in her apartment and had “moderate to severe back pain” that prevented her “from

                                  10   standing, sitting, and walking for longer than 30 minutes.”155 She dusted her furniture, vacuumed

                                  11   her carpet, cooked meals, bathed, and shopped for groceries.156 She could walk one block and it

                                  12   took her at least 30 to 45 minutes.157 In addition to taking Tramadol and Tylenol for pain, the
Northern District of California
 United States District Court




                                  13   plaintiff used “thermawraps before going to bed” and a brace on her lower back when dusting and

                                  14   vacuuming.158

                                  15         3.3      Vocational Expert’s Testimony

                                  16         The VE testified at the November 21, 2016 hearing.159 The ALJ asked the VE to characterize

                                  17

                                  18

                                  19   148
                                             AR 48–49.
                                  20   149
                                             AR 49.
                                       150
                                  21         AR 173.
                                       151
                                             Id.
                                  22   152
                                             AR 174.
                                  23   153
                                             AR 175.
                                       154
                                  24         AR 178.
                                       155
                                             Id.
                                  25   156
                                             Id.
                                  26   157
                                             Id.
                                       158
                                  27         AR 179.
                                       159
                                             AR 35–59.
                                  28

                                       ORDER – No. 18-cv-02241-LB                          15
                                   1   the plaintiff’s prior work according to the Dictionary of Occupational Titles.160 She stated that the

                                   2   plaintiff worked as a general duty-nurse (medium, SVP of 7).161 The ALJ asked whether, if he

                                   3   assessed an RFC of sedentary or light work, the plaintiff could do her prior work as a general

                                   4   nurse, and the VE answered that she could not.162 The ALJ asked if the plaintiff had “skills from

                                   5   this job transferrable within the same field, the medical field, like the kind of work she was doing

                                   6   before, but at the light level.”163 The VE said that she had “nursing skills” that could transfer to

                                   7   occupational health nursing (light, SVP of 7) with approximately 2,980,000 jobs nationally, school

                                   8   nursing (light, SVP of 7) with 178,000 jobs nationally, and office nursing (light, SVP of 7) with

                                   9   approximately 231,000 jobs nationally.164

                                  10         The plaintiff’s attorney examined the VE.165 The attorney asked whether the plaintiff had

                                  11   transferrable skills to “sedentary jobs within the same field.”166 The VE said that the transferable

                                  12   skills were the same but “the DOT is so old that the jobs [she] would think about for sedentary are
Northern District of California
 United States District Court




                                  13   not in the DOT so [she] never offer[ed] them.”167 Specifically, the VE mentioned advice nurses

                                  14   who “pretty much [were] just on the phone” but said there was no corresponding DOT code for

                                  15   that position.”168

                                  16         The attorney posed the following hypothetical:

                                  17

                                  18

                                  19   160
                                         AR 50. The Dictionary of Occupational Titles (DOT) was created by the Employment and Training
                                       Administration for the Office of Administrative Law Judges.
                                  20   161
                                          AR 50–51. Specific Vocational Preparation (“SVP”) is defined “as the amount of lapsed time
                                  21   required by a typical worker to learn the techniques, acquire the information, and develop the facility
                                       needed for average performance in a specific job-worker situation.” On the SVP scale, a 7 refers to
                                  22   “skilled work.” Cherwink v. Comm’r of Social Security, No. 17-cv-00082-JSC, 2018 WL 1050194, at
                                       *4 (N.D. Cal. Feb. 26, 2018).
                                  23   162
                                             AR 50–51.
                                       163
                                  24         AR 51.
                                       164
                                             AR 51–52.
                                  25   165
                                             AR 53.
                                  26   166
                                             Id.
                                       167
                                  27         Id.
                                       168
                                             Id.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         16
                                                   [S]o let’s say a person [is] limited to light exertional level. Additionally, this person
                                   1               could only perform occasional bending, stooping or crouching. This person would
                                   2               also need the ability to sit, stand[,] and walk at will. Again, the sitting, standing[,]
                                                   and walking at will when changing positions would mean that the person would need
                                   3               a few minutes, I would say about five minutes to, essentially, stretch in between
                                                   positions or walk away. So, during this time, they would not be performing any work.
                                   4               Would there be work for a person like that to do?169
                                   5         The VE responded, “I’m going to say no. At that at will, you know, there are certain things, if
                                   6   you’re working, you have to be doing at a particular time. And, yes, there’s a lot of room to
                                   7   change positions, but not the way you’re describing it.”170
                                   8         The ALJ asked the VE whether the “occasional bending” limitation would preclude the
                                   9   plaintiff from doing the jobs the VE identified, and the VE said it would not.171
                                  10         The attorney posed a second hypothetical:
                                  11               [T]his person may stand and walk for at least two hours in the morning and two hours
                                                   in the afternoon . . . They sit for one hour at a time and stand for 30 minutes at a time.
                                  12               And, this person would need to change . . . positions a lot for discomfort every 30
Northern District of California
 United States District Court




                                  13               minutes . . . [and] lift[] ten pounds frequently, 20 pounds occasionally. And, then
                                                   again adding the occasional bending, stooping and crouching.172
                                  14
                                             The VE was not able to address that hypothetical because it was unclear.173 The attorney posed
                                  15
                                       a third hypothetical:
                                  16
                                                   [T]he person’s attention and concentration needed to perform even simple task[s], .
                                  17               . . is affected . . . 16–20% of an eight-hour day or 40-hour work week. Would there
                                                   be work for a person like that to do? So, essentially, they’re off-task during that
                                  18               period of time.”174
                                  19
                                             The VE said such a person “wouldn’t be able to maintain employment.”175
                                  20

                                  21

                                  22

                                  23   169
                                             AR 53–54.
                                       170
                                  24         AR 54.
                                       171
                                             Id.
                                  25   172
                                             AR 55–56.
                                  26   173
                                             AR 56.
                                       174
                                  27         AR 57–58.
                                       175
                                             AR 58.
                                  28

                                       ORDER – No. 18-cv-02241-LB                             17
                                   1         3.4      Administrative Findings

                                   2         The ALJ issued an unfavorable decision on January 18, 2017.176 The ALJ followed the five-

                                   3   step sequential evaluation process to determine whether the plaintiff was disabled and concluded

                                   4   that she was not. 20 CFR 404.1520(a).177

                                   5         At step one, the ALJ found that the plaintiff had not engaged in substantial gainful activity

                                   6   since April 2, 2014, the alleged onset date.178 The ALJ noted that the earnings record was not

                                   7   available, so he was unable to determine whether the plaintiff’s part-time work as a traveling nurse

                                   8   through March 2016 constituted substantial gainful activity.179 As a result, the ALJ adjudicated the

                                   9   case from the date of the plaintiff’s alleged onset date, April 2, 2014.180

                                  10         At step two, the ALJ found that the plaintiff had the following severe impairments: “lumbar

                                  11   disc [dis]placement without myelopathy, lumbago, and backache not otherwise specified.”181 The

                                  12   ALJ found that the plaintiff’s “medically determinable mental impairment of adjustment disorder
Northern District of California
 United States District Court




                                  13   with depressed mood does not cause more than minimal limitation in [her] ability to perform basic

                                  14   mental activities and is therefore non-severe.”182

                                  15         Regarding the plaintiff’s mental impairment, the ALJ “considered the four broad functional

                                  16   areas set in the disability regulations for evaluating mental disorders and in section 12.00C of the

                                  17   Listing of Impairments (20 CFR Part 404, Subpart P, Appendix 1). These four broad functional

                                  18   areas are known as the paragraph B criteria.”183

                                  19

                                  20
                                       176
                                  21         AR 15.
                                       177
                                             AR 18.
                                  22   178
                                             AR 20.
                                  23   179
                                             Id.
                                       180
                                  24         Id.
                                       181
                                             Id.
                                  25   182
                                             AR 21.
                                  26   183
                                          Id. To meet the paragraph B criteria for listing 12.04, a claimant must demonstrate an “[e]xtreme
                                       limitation of one, or marked limitation of two, of the following areas of mental functioning: (1)
                                  27   Understand, remember, or apply information; (2) Interact with others; (3) Concentrate, persist, or
                                       maintain pace; (4) Adapt or manage oneself.” 20 C.F.R. pt. 5, subpt. P, app’x 1.
                                  28

                                       ORDER – No. 18-cv-02241-LB                           18
                                   1         The ALJ noted the “claimant ha[d] no limitation” in the first functional area (activities of daily

                                   2   living).184 The plaintiff was “capable of driving, bathing and dressing herself independently, doing

                                   3   light cleaning, shopping, and preparing simple meals.”185

                                   4         Next, the ALJ considered the area of social functioning.186 The ALJ found the claimant

                                   5   had “no limitation[s]” because “she was able to work as a traveling nurse on a part-time

                                   6   basis.”187

                                   7         The third functional area was concentration, persistence, or pace, and the claimant had

                                   8   no limitations there either.188 The ALJ found that Dr. Marinos’s examination of the

                                   9   plaintiff indicated that her impairments were due to her physical (and not her mental)

                                  10   condition.189

                                  11         The fourth functional area was “episodes of decompensation.”190 The ALJ noted that

                                  12   the plaintiff “experienced no episodes of decompensation, which have been of extended
Northern District of California
 United States District Court




                                  13   duration . . . [and] the claimant has never received any mental health treatment.”191

                                  14         The ALJ found that the “claimant’s medically determinable mental impairment causes

                                  15   no more than ‘mild’ limitation” and “is non-severe (20 CFR 404.1520a(d)(1)).”192

                                  16         At step three, the ALJ found that the plaintiff did not have an impairment or combination of

                                  17   impairments that met or medically equaled the severity of one of the listed impairments in 20 CFR

                                  18   Part 404, Subpart P, Appendix 1.193 He found that the plaintiff’s back condition did not meet

                                  19   listing 1.04 because the record did not demonstrate compromise of a nerve root or the spinal

                                  20
                                       184
                                  21         AR 21.
                                       185
                                             Id.
                                  22   186
                                             AR 21.
                                  23   187
                                             Id.
                                       188
                                  24         Id.
                                       189
                                             Id.
                                  25   190
                                             Id.
                                  26   191
                                             Id.
                                       192
                                  27         Id.
                                       193
                                             AR 22.
                                  28

                                       ORDER – No. 18-cv-02241-LB                          19
                                   1   cord.194 The medical records lacked objective findings of evidence of nerve-root compression

                                   2   characterized by neuro-anatomic distribution of pain, spinal arachnoiditis, or lumbar-spinal

                                   3   stenosis resulting in pseudoclaudication.195 An MRI revealed that the plaintiff had mild stenosis at

                                   4   L5-S1 and borderline stenosis at L4-5, but that test was conducted on December 17, 2013, before

                                   5   the alleged onset date.196

                                   6         At step four, the ALJ found that the plaintiff had the residual-functional capacity to perform a

                                   7   full range of medium work.197 In considering the plaintiff’s symptoms, the ALJ followed a two-

                                   8   step process in determining a medical impairment and evaluating the intensity, persistence, and

                                   9   limiting effects of the symptoms.198 The ALJ found that the plaintiff’s “medically determinable

                                  10   impairments could reasonably be expected to produce the above alleged symptoms,” but the

                                  11   intensity, persistence and limiting effects of these symptoms were not consistent with the medical

                                  12   evidence in the record.199 The ALJ noted that the plaintiff’s normal level of daily activity was the
Northern District of California
 United States District Court




                                  13   same as that necessary for obtaining and maintaining full-time employment.200 Additionally, the

                                  14   plaintiff’s treatment was conservative in nature with no recommendation for surgical

                                  15   intervention.201

                                  16         Dr. Warbritton’s examination of the plaintiff revealed that she had sustained a back injury in

                                  17

                                  18

                                  19   194
                                           Id. To meet the criteria for listing 1.04, a claimant must demonstrate a “disorder[] of the spine (e.g.,
                                  20   herniated nucleus pulposus, spinal arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc
                                       disease, facet arthritis, vertebral fracture), resulting in compromise of a nerve root (including the cauda
                                  21   equina) or the spinal cord.” 20 C.F.R. pt. 5, subpt. P, app’x 1. Listing 1.04 requires a disorder of the
                                       spine (for example . . . [4] if there is involvement of the lower back, positive straight–leg raising test
                                  22   (sitting and supine). Holguin v. Berryhill, No. 16–cv–06479–HRL, 2017 WL 3033672 at *4 (quoting
                                       20 C.F.R. Part 404, Subpart P, Appendix 1).
                                  23   195
                                             AR 22.
                                       196
                                  24         Id.
                                       197
                                             Id.
                                  25   198
                                             AR 23.
                                  26   199
                                             AR 24.
                                       200
                                  27         Id.
                                       201
                                             Id.
                                  28

                                       ORDER – No. 18-cv-02241-LB                           20
                                   1   April 2001, but she was still able to perform work with appropriate modified job duties.202 Within

                                   2   a few days after the alleged onset date, the record indicated that the plaintiff was working eight to

                                   3   ten hours a week as a home-health nurse.203 The ALJ gave little weight to the opinion of PA

                                   4   Kumar because the plaintiff was able to perform work at more than a sedentary level.204 The ALJ

                                   5   also accorded little weight to Dr. Kaisler-Meza’s opinion as supervising physician because the

                                   6   record indicated that PA Kumar was the primary person conducting the examinations.205

                                   7         The ALJ noted that the plaintiff’s primary treating physician, Amarjit Singh Mangat, M.D.,

                                   8   returned the claimant to full work duty with no limitations or restrictions.206 The ALJ did not give

                                   9   significant weight to this opinion because the record indicated that the plaintiff’s condition limited

                                  10   her to medium-level work.207

                                  11         The ALJ accorded great weight to the opinion of consultative examiner Dr. Marinos. 208 Dr.

                                  12   Marinos noted that the plaintiff’s primary functional limitation was related to her physical
Northern District of California
 United States District Court




                                  13   condition and not her mental condition.209 Dr. Marinos also noted that the plaintiff was able “to

                                  14   understand, remember, and carry out simple instructions” in a work setting.210

                                  15         At step five, the ALJ found that the plaintiff had the residual-functional capacity to perform a

                                  16   full range of light work beginning February 26, 2016, as noted by Dr. Salamacha.211 Dr.

                                  17   Salamacha’s physical examination revealed that the plaintiff was in no acute distress, had a normal

                                  18   reciprocal gait, her Romberg — or posture — test was negative, she used no assistive device, and

                                  19
                                       202
                                  20         Id.
                                       203
                                             AR 25.
                                  21   204
                                             Id.
                                  22   205
                                             Id.
                                       206
                                  23      Id. A review of the Administrative Record revealed that Dr. Mangat’s opinion, located at AR 875,
                                       refers to a patient named “Carolyn Bynum” and not the plaintiff. The ALJ accorded little weight to this
                                  24   opinion because it was inconsistent with the medical record. See Mot. – ECF No. 18 at 15.
                                       207
                                             AR 25.
                                  25   208
                                             Id.
                                  26   209
                                             AR 25–26.
                                       210
                                  27         AR 25.
                                       211
                                             AR 26.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         21
                                   1   her straight-leg test was negative.212 The ALJ noted Dr. Salamacha’s determination that the

                                   2   plaintiff was capable of light work and could sit for six hours, stand for four hours, and walk for

                                   3   two hours.213 The ALJ concluded that the plaintiff’s alleged functional limitations were

                                   4   inconsistent with the medical evidence of record and that she was able to perform her past relevant

                                   5   work as a general nurse.214

                                   6         The ALJ found that the plaintiff was not disabled.215

                                   7

                                   8                                        STANDARD OF REVIEW

                                   9         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                  10   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set

                                  11   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or

                                  12   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d
Northern District of California
 United States District Court




                                  13   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).

                                  14   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such

                                  15   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                  16   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such

                                  17   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark

                                  18   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                  19   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                  20   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999).

                                  21   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                  22   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  23

                                  24

                                  25
                                       212
                                  26         Id.
                                       213
                                             AR 27.
                                  27   214
                                             AR 26–27.
                                  28   215
                                             AR 29.

                                       ORDER – No. 18-cv-02241-LB                         22
                                   1                                         APPLICABLE LAW

                                   2      A claimant is considered disabled if (1) he suffers from a “medically determinable physical or

                                   3   mental impairment which can be expected to result in death or which has lasted or can be expected

                                   4   to last for a continuous period of not less than twelve months,” and (2) the “impairment or

                                   5   impairments are of such severity that he is not only unable to do his previous work but cannot,

                                   6   considering his age, education, and work experience, engage in any other kind of substantial

                                   7   gainful work which exits in the national economy. . . .” 42 U.S.C. § 1382c(a)(3)(A) & (B). The

                                   8   five-step analysis for determining whether a claimant is disabled within the meaning of the Social

                                   9   Security Act is as follows. Tackett, 180 F.3d at 1098 (citing at 20 C.F.R. § 404.1520).

                                  10          Step One. Is the claimant presently working in a substantially gainful activity? If
                                              so, then the claimant is “not disabled” and is not entitled to benefits. If the claimant
                                  11          is not working in a substantially gainful activity, then the claimant’s case cannot be
                                              resolved at step one, and the evaluation proceeds to step two. See 20 C.F.R.
                                  12          § 404.1520(a)(4)(i).
Northern District of California
 United States District Court




                                  13          Step Two. Is the claimant’s impairment (or combination of impairments) severe? If
                                              not, the claimant is not disabled. If so, the evaluation proceeds to step three. See 20
                                  14          C.F.R. § 404.1520(a)(4)(ii).
                                  15          Step Three. Does the impairment “meet or equal” one of a list of specified
                                              impairments described in the regulations? If so, the claimant is disabled and is
                                  16          entitled to benefits. If the claimant’s impairment does not meet or equal one of
                                              the impairments listed in the regulations, then the case cannot be resolved at step
                                  17
                                              three, and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                  18          Step Four. Considering the claimant’s RFC, is the claimant able to do any work
                                              that he or she has done in the past? If so, then the claimant is not disabled and is not
                                  19
                                              entitled to benefits. If the claimant cannot do any work he or she did in the past,
                                  20          then the case cannot be resolved at step four, and the case proceeds to the fifth and
                                              final step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                  21
                                              Step Five. Considering the claimant’s RFC, age, education, and work experience,
                                  22          is the claimant able to “make an adjustment to other work?” If not, then the
                                              claimant is disabled and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If
                                  23          the claimant is able to do other work, the Commissioner must establish that there
                                              are a significant number of jobs in the national economy that the claimant can do.
                                  24          There are two ways for the Commissioner to show other jobs in significant
                                              numbers in the national economy: (1) by the testimony of a vocational expert or
                                  25
                                              (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R., part 404,
                                  26          subpart P, app. 2.

                                  27

                                  28

                                       ORDER – No. 18-cv-02241-LB                        23
                                   1         For steps one through four, the burden of proof is on the claimant. Gonzales v. Sec’y of Health

                                   2   & Human Servs., 784 F.2d 1417, 1419 (9th Cir. 1986). At step five, the burden shifts to the

                                   3   Commissioner. Id.

                                   4

                                   5                                                ANALYSIS

                                   6         The plaintiff contends the ALJ erred by (1) failing to provide specific and legitimate reasons

                                   7   for rejecting the opinion of her treating and examining doctors, (2) failing to properly consider the

                                   8   plaintiff’s own testimony, and (3) failing to support the step-four and step-five findings with

                                   9   substantial evidence.216

                                  10         The court holds that the ALJ erred by discounting the opinions of Dr. Kaisler-Meza and PA

                                  11   Kumar and by discounting the plaintiff’s testimony. Because the ALJ’s analysis was predicated on

                                  12   his findings, the court also finds that the step-four and step-five analyses were not supported by
Northern District of California
 United States District Court




                                  13   substantial evidence.

                                  14

                                  15   1. Whether the ALJ Properly Weighed Medical Evidence

                                  16         The plaintiff contends that the ALJ failed to properly weigh the opinions of her treating

                                  17   physician, Dr. Kaisler-Meza.217

                                  18         The ALJ is responsible for “‘resolving conflicts in medical testimony, and for resolving

                                  19   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews, 53 F.3d

                                  20   at 1039). In weighing and evaluating the evidence, the ALJ must consider the entire case record,

                                  21   including each medical opinion in the record, together with the rest of the relevant evidence.

                                  22   20 C.F.R. § 416.927(b); see also Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“[A] reviewing

                                  23   court [also] must consider the entire record as a whole and may not affirm simply by isolating a

                                  24   specific quantum of supporting evidence.”) (internal quotation marks and citation omitted).

                                  25

                                  26
                                       216
                                  27         Mot. – ECF No. 18 at 6.
                                       217
                                             Id. at 14–17.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         24
                                   1         “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                   2   guide [the] analysis of an ALJ’s weighing of medical evidence.”218 Ryan v. Comm’r of Soc. Sec.,

                                   3   528 F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527). Social Security regulations

                                   4   distinguish between three types of physicians: (1) treating physicians; (2) examining physicians;

                                   5   and (3) non-examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v. Chater, 81 F.3d 821, 830

                                   6   (9th Cir. 1995). “Generally, a treating physician’s opinion carries more weight than an examining

                                   7   physician’s, and an examining physician’s opinion carries more weight than a reviewing [non-

                                   8   examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citing

                                   9   Lester, 81 F.3d at 830); Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                  10         An ALJ may disregard the opinion of a treating physician, whether or not controverted.

                                  11   Andrews, 53 F.3d at 1041. “To reject [the] uncontradicted opinion of a treating or examining

                                  12   doctor, an ALJ must state clear and convincing reasons that are supported by substantial
Northern District of California
 United States District Court




                                  13   evidence.” Ryan, 528 F.3d at 1198 (internal quotation marks and citation omitted). By contrast, if

                                  14   the ALJ finds that the opinion of a treating physician is contradicted, a reviewing court will

                                  15   require only that the ALJ provide “specific and legitimate reasons supported by substantial

                                  16   evidence in the record.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (internal quotation

                                  17   marks and citation omitted); see also Garrison, 759 F.3d at 1012 (“If a treating or examining

                                  18   doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by

                                  19   providing specific and legitimate reasons that are supported by substantial evidence.”) (internal

                                  20   quotation marks and citation omitted). The opinions of non-treating or non-examining physicians

                                  21   may serve as substantial evidence when the opinions are consistent with independent clinical

                                  22   findings or other evidence in the record. Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

                                  23   An ALJ errs, however, when he “rejects a medical opinion or assigns it little weight” without

                                  24   explanation or without explaining why “another medical opinion is more persuasive, or criticiz[es]

                                  25

                                  26

                                  27   218
                                          The Social Security Administration promulgated new regulations, including a new § 404.1521,
                                       effective March 27, 2017. The previous version, effective to March 26, 2017, governs here based on
                                  28   the date of the ALJ’s hearing, November 21, 2016.

                                       ORDER – No. 18-cv-02241-LB                         25
                                   1   it with boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison,

                                   2   759 F.3d at 1012-13.

                                   3         “If a treating physician’s opinion is not given ‘controlling weight’ because it is not ‘well-

                                   4   supported’ or because it is inconsistent with other substantial evidence in the record, the [Social

                                   5   Security] Administration considers specified factors in determining the weight it will be given.”

                                   6   Orn, 495 F.3d at 631. “Those factors include the ‘[l]ength of the treatment relationship and the

                                   7   frequency of examination’ by the treating physician; and the ‘nature and extent of the treatment

                                   8   relationship’ between the patient and the treating physician.” Id. (quoting 20 C.F.R. §

                                   9   404.1527(d)(2)(i)-(ii)) (alteration in original). “Additional factors relevant to evaluating any

                                  10   medical opinion, not limited to the opinion of the treating physician, include the amount of

                                  11   relevant evidence that supports the opinion and the quality of the explanation provided[,] the

                                  12   consistency of the medical opinion with the record as a whole[, and] the specialty of the physician
Northern District of California
 United States District Court




                                  13   providing the opinion . . . .” Id. (citing 20 C.F.R. § 404.1527(d)(3)-(6)).

                                  14         The ALJ found the following about Dr. Kaisler-Meza’s opinion:

                                  15             Treating physician Allen Kaisler-Meza, M.D. opined that the claimant is limited to
                                                 a less than sedentary functional[it]y with sitting a total of 2 hours, standing a total
                                  16
                                                 of 2 hours and walking less than an hour (Exhibit 13F at 2, 3). The undersigned gives
                                  17             little weight to Dr. Kaisler-Meza’s opinion because although he has treated the
                                                 claimant since November 16, 2006, the record indicates that physician assistant
                                  18             Kumar was the primary person conducting the examinations with Dr. Kaisler-Meza
                                                 being the supervising physician (Exhibit 16F at 29). Furthermore, Dr. Kaisler-
                                  19             Meza’s opinion in the medical source statement is not consistent with the objective
                                  20             evidence of record.219

                                  21         Dr. Kaisler-Meza’s opinion is contradicted by the opinions of the consultative examiners.220

                                  22   Thus, the ALJ was required to give specific and legitimate reasons supported by the record for

                                  23   discounting the opinion. Reddick, 157 F.3d at 725. The court holds that the ALJ did not meet this

                                  24   standard.

                                  25         The ALJ gave little weight to Dr. Kaisler-Meza’s opinion because PA Kumar was the

                                  26
                                       219
                                  27         AR 25.
                                       220
                                             Compare AR 471 and 592 with AR 598 and AR 888.
                                  28

                                       ORDER – No. 18-cv-02241-LB                          26
                                   1   “primary person” examining the plaintiff.221 This is not a specific and legitimate reason to

                                   2   discount the opinion. Under CFR § 404.1502, a supervising physician is not precluded from being

                                   3   considered a treating physician. “[T]he use of a team approach by medical providers is analytically

                                   4   significant” if the opinions among the various treating doctors are consistent, as they were

                                   5   between Dr. Kaisler-Meza and PA Kumar. Benton ex rel. Benton v. Barnhart, 331 F.3d 1030,

                                   6   1037 (9th Cir. 2003). A supervising physician may employ a nurse to physically conduct the

                                   7   medical examinations without fear of losing the treating physician status; doing so may place the

                                   8   physician “relatively low on the continuum of treating physicians,” but they “would still fall into

                                   9   the treating physician category” and their “opinion would be entitled to greater weight than that of

                                  10   an examining or reviewing physician.” Benton ex rel. Benton v. Barnhart, 331 F.3d at 1039.

                                  11         Here, Dr. Kaisler-Meza and PA Kumar adopted a team approach. Based on the array of

                                  12   different treatment strategies that were prescribed and acknowledged in Dr. Kaisler-Meza’s
Northern District of California
 United States District Court




                                  13   medical source statement, both PA Kumar and Dr. Kaisler-Meza were familiar with the plaintiff’s

                                  14   case. Dr. Kaisler-Meza was kept informed of her condition and retained responsibility for her care

                                  15   over the course of several years. Dr. Kaisler-Meza’s assessment of the plaintiff’s condition was

                                  16   predicated not only on his own observations but also on the plaintiff’s records reflecting

                                  17   assessments and treatments by PA Kumar. His signature on 54 progress reports shows that he was

                                  18   aware of the ongoing treatment and medication management of the plaintiff’s back issues, and his

                                  19   assessment cannot be divorced from the plaintiff’s overall treatment at a treatment facility.

                                  20         The ALJ also discredited Dr. Kaisler-Meza’s opinion because it was not consistent with the

                                  21   objective evidence of the record as a whole.222 A review of the record reveals that this is not the

                                  22   case. The plaintiff was consistently diagnosed with and treated for various back-related injuries.223

                                  23

                                  24   221
                                             AR 25.
                                       222
                                  25         Id.
                                       223
                                          AR 471, 475, 479, 487, 492, 497 (diagnoses of lumbar–disc displacement without myelopathy and
                                  26   lumbago); AR 890 (diagnosis of right L5 radiculitis with pain distribution); AR 246 (impressions
                                       including moderate to chronic lumbar strains, degenerative disc disease, and possible right lumbosacral
                                  27   radiculopathy); AR 599 (acknowledging in a Psychological Screen Evaluation that “the major obstacle
                                       to adequate job performance would appear to be the claimant’s physical condition.”).
                                  28

                                       ORDER – No. 18-cv-02241-LB                        27
                                   1   The ALJ found that the plaintiff’s work history and income records supported work as a general

                                   2   nurse, but the plaintiff’s medical history contains significant and long-lasting diagnoses of lumbar-

                                   3   disc displacement without myelopathy and restrictions placed on her ability to move and lift.224

                                   4   The record shows that the plaintiff suffered an injury to her back and over the course of several

                                   5   years tried multiple interventions (including medication, aquatic therapy, and epidural injections)

                                   6   without significant success or relief of symptoms. The ALJ did not identify specific objective

                                   7   evidence in the record that was inconsistent with the plaintiff’s treating doctor’s opinion. The

                                   8   court remands for reconsideration of the medical-opinion evidence.

                                   9

                                  10   2. Whether the ALJ Erred by Discounting the Plaintiff’s Testimony

                                  11         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                  12   at 1112. “First, the ALJ must determine whether [the claimant has presented] ‘objective medical
Northern District of California
 United States District Court




                                  13   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  14   other symptoms alleged.’” Id. (quoting Vasquez, 572 F.3d at 591). Second, if the claimant

                                  15   produces that evidence, and “there is no evidence of malingering,” the ALJ must provide

                                  16   “specific, clear and convincing reasons for” rejecting the claimant’s testimony regarding the

                                  17   severity of the claimant’s symptoms. Id. (internal quotation marks and citations omitted).

                                  18         “Factors that an ALJ may consider in weighing a claimant’s credibility include reputation for

                                  19   truthfulness, inconsistencies in testimony or between testimony and conduct, daily activities, and

                                  20   unexplained, or inadequately explained, failure to seek treatment or follow a prescribed course of

                                  21   treatment.” Orn, 495 F.3d at 636 (internal punctuation omitted). “[T]he ALJ must identify what

                                  22   testimony is not credible and what evidence undermines the claimant’s complaints.” Burrell v.

                                  23   Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014); see, e.g., Morris v. Colvin, No. 16-CV-0674-JSC,

                                  24   2016 WL 7369300, at *12 (N.D. Cal. Dec. 20, 2016).

                                  25         In order to have meaningful appellate review, the ALJ must explain its reasoning and

                                  26   “specifically identify the testimony [from a claimant] she or he finds not to be credible and . . .

                                  27

                                  28   224
                                             AR 26, 471, 475, 479, 487, 492, 497.

                                       ORDER – No. 18-cv-02241-LB                        28
                                   1   explain what evidence undermines the testimony.” Treichler v. Comm’r of Soc. Sec., 775 F.3d

                                   2   1090, 1102–03 (9th Cir. 2014) (“Credibility findings must have support in the record, and

                                   3   hackneyed language seen universally in ALJ decisions adds nothing.”) (emphasis in original,

                                   4   internal quotations omitted). “That means ‘[g]eneral findings are insufficient.’” Id. at 1102

                                   5   (quoting Lester, 81 F.3d at 834); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“the ALJ

                                   6   must make a credibility determination with findings sufficiently specific to permit the court to

                                   7   conclude that the ALJ did not arbitrarily discredit the claimant’s testimony” (citing Bunnell v.

                                   8   Sullivan, 947 F.2d 341, 345–46 (9th Cir. 1991) (en banc)). Moreover, the court will “review only

                                   9   the reasons provided by the ALJ in the disability determination and may not affirm the ALJ on a

                                  10   ground upon which he did not rely.” Garrison, 759 F.3d at 1010. Here, the ALJ found the

                                  11   following about the plaintiff’s testimony:

                                  12            After careful consideration of the evidence, the undersigned finds that the claimant’s
Northern District of California
 United States District Court




                                  13            medically determinable impairments could reasonably be expected to produce the []
                                                alleged symptoms; however, the claimant’s statements concerning the intensity,
                                  14            persistence[,] and limiting effects of these symptoms are not entirely consistent with
                                                the medical evidence and other evidence in the record for the reasons explained in
                                  15            this decision. Accordingly, these statements have been found to affect the claimant’s
                                                ability to work only to the extent they can reasonably be accepted as consistent with
                                  16
                                                the objective medical and other evidence. In reaching this conclusion, the
                                  17            undersigned considered the claimant’s activities of daily living, treatment and
                                                medication, and objective evidence.225
                                  18

                                  19         The ALJ did not identify specifically what portions of the plaintiff’s testimony were not

                                  20   credible or specifically identify what medical evidence and other evidence in the record

                                  21   undermined his testimony. This was not a specific, clear, and convincing basis for rejecting his

                                  22   testimony. Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014). The court remands for

                                  23   reconsideration of this issue too.

                                  24

                                  25

                                  26

                                  27
                                       225
                                             AR 24.
                                  28

                                       ORDER – No. 18-cv-02241-LB                         29
                                   1   3. The ALJ’s Findings at Steps Four and Five

                                   2         The plaintiff argues that the ALJ’s findings at steps four and five were not supported by

                                   3   substantial evidence. 226The ALJ found that the plaintiff was “capable of performing [her] past

                                   4   relevant work as a general nurse” and that the plaintiff “ha[d] the residual functional capacity to

                                   5   perform the full range of medium work as defined in 20 CFR 404.1567(b).”227 Because the court

                                   6   remands for a reweighing of medical-opinion evidence and the plaintiff’s testimony, and because

                                   7   the past-relevant-work and RFC determinations are based on those assessments, the court remands

                                   8   on this ground.

                                   9                                              CONCLUSION

                                  10         The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s

                                  11   cross-motion for summary judgment, and remands the case for further proceedings consistent with

                                  12   this order.
Northern District of California
 United States District Court




                                  13         This disposes of ECF 18 at 19.

                                  14

                                  15         IT IS SO ORDERED.

                                  16         Dated: June 14, 2019

                                  17                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  18                                                     United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   226
                                             Mot. – ECF No. 18 at 6.
                                  28   227
                                             AR 26.

                                       ORDER – No. 18-cv-02241-LB                         30
